Citation Nr: 1119944	
Decision Date: 05/23/11    Archive Date: 06/06/11

DOCKET NO.  07-02 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for schizophrenia and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD and schizophrenia.


REPRESENTATION

Veteran represented by:	Robert A. Laughlin, Attorney at law


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from April 1969 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2005 and June 2009 rating decisions by the above Department of Veterans Affairs (VA) Regional Office (RO).  

In April 2008, the Veteran presented hearing testimony before the undersigned Veterans Law Judge at a hearing held at the RO.  The transcript of the hearing is associated with the claims file.

In October 2008, the Board concluded that new and material evidence sufficient to reopen the Veteran's claim for entitlement to service connection for PTSD had been presented and remanded the reopened claim for further evidentiary development.  However, before the case returned to the Board following the completion of such development, the U.S. Court of Appeals for Veterans Claims (Court) held, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  

In April 2010, in consideration of the Clemons case, the Board again remanded the Veteran's claim of entitlement to service connection for PTSD, along with the issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD and schizophrenia, for further evidentiary development.   

It is notable that at the time of the April 2010 remand, the record before the Board reflected that an appeal of the June 2009 rating decision denying the Veteran's request to reopen his previously denied claim for service connection of schizophrenia had not yet been perfected.  However, it now appears upon review of the claims file that the Veteran's VA Form 9 had, indeed, been received and was in a temporary file at the RO.  The Board observes that the VA Form 9 received in February 2010 is now of record.  Thus, the appeal for that issue has been perfected and is subject to appellate review.     

Although the Veteran requested to be afforded with a Board hearing at the RO in  the February 2010 VA Form 9 in connection with his appeal involving service connection for schizophrenia, he later withdrew his request for a Board hearing and asked that his case be submitted to the Board for a decision without a hearing.  See letter sent by facsimile from the Veteran's attorney dated March 7, 2011; see also 38 C.F.R. § 20.704(e).  


FINDINGS OF FACT

1. In the May 2000 rating decision, the RO determined that new and material evidence adequate to reopen the previously denied claim for service connection for schizophrenia had not been presented, on the bases that there was no evidence showing service incurrence.  The RO explained the Veteran had not furnished any evidence showing service incurrence of schizophrenia or incurrence within one year of discharge from service.  

2.  Because the Veteran did not appeal the May 2000 RO rating decision after being notified of the decision and his appellate rights, that decision is final.

3.  Evidence received subsequent to the May 2000 decision is either duplicative of evidence previously of record or does not relate to a previously unestablished fact necessary to substantiate the claim.    

4.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from PTSD.

5.  The preponderance of the evidence weighs against a finding that the Veteran currently suffers from any acquired psychiatric disorder other than schizophrenia.


CONCLUSIONS OF LAW

1.  The May 2000 decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010).

2. New and material evidence has not been presented, and the claim of entitlement to service connection for schizophrenia is not reopened.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105(c) (West 2002); 38 C.F.R. §§ 3.156, 3.159, 20.302, 20.1103 (2010).

3.  PTSD was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).  

4.  An acquired psychiatric disorder, other than PTSD and schizophrenia, was not incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the U.S. Court of Veterans Appeals (Court) in Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim and to establish entitlement to the underlying claim for the benefit sought by the claimant.  The claimant must also be notified of what constitutes both "new" and "material" evidence to reopen the previously denied claim.  The Court further held that, in the context of a claim to reopen, VA look at the bases for the denial in the prior decision and describe what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor his attorney has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based upon the factors discussed herein, that no prejudicial or harmful error has been demonstrated in this case.

Upon review of the record, the Board concludes that the Veteran was provided with adequate VCAA notice prior to the September 2005 and June 2009 rating decisions which denied the claims, in the July 2005 and April 2009 VCAA notice letters, for reasons explained below. 

In July 2005 and April 2009 notice letters, the RO apprised the Veteran of the information and evidence necessary to substantiate his claims, which information and evidence that he was to provide, and which information and evidence that VA will attempt to obtain on his behalf.  In this regard, the RO advised him of what the evidence must show to establish entitlement to service connected compensation benefits for his claimed disorders of PTSD and schizophrenia and described the types of information and evidence that the Veteran needed to submit to substantiate his claims.  The RO also explained what evidence VA would obtain and would make reasonable efforts to obtain on the Veteran's behalf in support of the claims.  

In particular regard to Dingess requirements, the Veteran was informed, in the April 2009 notice letter and a March 2006 due-process letter, as to how VA determines the disability rating and effective date once service connection is established.  Although the Veteran did not receive notice of such requirements prior to the denial of his PTSD claim, the notice defect was cured when, after receiving proper notice of the degree of disability and effective date elements in March 2006, his claim was subsequently readjudicated.  See Mayfield, supra.    

In regard to additional Kent notice requirements relevant to the Veteran's request to reopen his claim for schizophrenia, the Board notes that the Veteran was provided with the definition of new and material evidence applicable to the current claim in the April 2009 notice letter.  Specifically, the Veteran was advised that new and material evidence was evidence submitted to VA for the first time that pertains to the reason why the claim was previously denied and raises a reasonable possibility of substantiating the claim.  Further, while the wrong rating decision was identified as the last final denial in the notice letter, the Veteran was properly provided with the bases for the prior denial and, generally, given a description of the evidence necessary to substantiate the elements required to establish service connection that were found insufficient in the prior denial.  The information provided in the notice letter adequately advised the Veteran of the evidence needed to substantiate his claim.  Therefore, the error is not prejudicial to the Veteran.  Moreover, the Veteran has been represented by an attorney throughout the course of this appeal and neither has alleged insufficient notice or prejudice resulting therefrom with respect to the request to reopen the previously denied claim for schizophrenia.    

While the Board notes that no notice letter was sent that specifically addresses the issue of entitlement to an acquired psychiatric disorder other than PTSD and schizophrenia, there is no prejudice to the Veteran in proceeding to evaluate the merits of that claim.  As will be explained below, the issue was considered in light of the Clemons case and the most probative evidence reveals that the Veteran does not suffer from any psychiatric disorder other than schizophrenia.   

Moreover, the record reflects that the Veteran has been provided with a copy of the above rating decisions, the September 2006 and December 2009 SOCs, and the multiple SSOCs dated from April 2007 to December 2010, which included a discussion of the facts of the claims, pertinent laws and regulations, notification of the bases of the decisions, and a summary of the evidence considered to reach the decisions.  

In view of the foregoing, the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.  Quartuccio, 16 Vet. App. at 187.  As stated above, neither the Veteran nor his attorney has alleged any deficiency of notice or prejudice resulting therefrom.  

In regard to VA's statutory duty to assist, the Veteran was afforded with medical examinations in connection with his claims in September 2006, March 2009, and April 2010.  Medical opinions without further examination were obtained in March 2007, June 2009, and June 2010.  For reasons discussed in greater detail below, the Board finds that the examination reports, particularly the April 2010 and June 2010 examination reports, are adequate for the purposes of this adjudication. 

In addition, the Board notes that the Veteran's service treatment records (STRs) are included in the claims folder.  Further, post-service VA and private treatment records adequately identified as relevant to the claims have been submitted or otherwise obtained, to the extent possible, and are associated with the claims folder.  In this regard, it is observed that the Veteran has submitted a private psychiatric evaluation dated in November 2007.   

While the RO attempted to obtain the Veteran's records from Social Security Administration (SSA) pertaining to his award of disability benefits, the SSA responded in February 2007 that the Veteran's folder had been destroyed.  Thus, those records are unavailable and no further attempts to obtain the records are necessary.  

Neither the Veteran nor his representative has made the RO or the Board aware of any other evidence relevant to his appeal that needs to be obtained.  Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  The Board further finds that there has been substantial compliance with its prior remands.  See D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).   In view of the foregoing, the Board will proceed with appellate review.  

II.  New and Material Evidence

The Veteran requests to reopen his claim of entitlement to service connection for schizophrenia, on the basis that his current schizophrenia is secondary to PTSD.      

As a preliminary matter, the Board notes that the Veteran's current claim involving schizophrenia is grounded upon the same factual basis as his previous claim, which was last denied in the May 2000 rating decision.  That decision is final.  As a result, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008); see also Ashford v. Brown, 10 Vet. App. 120, 123 (1997) (a new etiological theory does not constitute a new claim).

In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108, 7104 establishes a legal duty for the Board to consider the issue of new and material evidence regardless of the RO's determination as to that issue.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find. 

In the present case, the Veteran's request to reopen his previously denied claim was filed in April 2008.  

Effective from August 29, 2001, "new" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010). 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The evidence is presumed credible for the purposes of reopening a claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The Board initially notes that the Veteran has filed multiple claims for schizophrenia, which have been denied.  

In May 1985, the Veteran filed his original claim of service connection for schizophrenia.  In a September 1986 rating decision, the RO denied the Veteran's claim, on the basis that the Veteran's psychiatric disability was not shown to have been incurred in service or within one year following discharge.  The RO explained that the Veteran, after being evaluated in service for anxiety and an inability to cope, was diagnosed with immature personality and the recommendation was that of command utilization of discipline, guidance and leadership to effect better adjustment.  It was determined that psychiatry could be of no assistance in helping the Veteran adjust better to his present duty assignment and no treatment or care was necessary.  The Veteran received notification of that rating decision and his appellate rights in October 1986, and he did not appeal the decision.  Thus, the September 1986 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

After the September 1986 rating decision, the Veteran sought to reopen the previously denied claim on several occasions and his requests to reopen the previously denied claim were denied in November 1988, September 1989, and, pertinently, in May 2000.  The May 2000 rating decision is the last prior denial and is final.    

In the May 2000 rating decision, the RO determined that new and material evidence adequate to reopen the previously denied claim for service connection for schizophrenia had not been presented, on the bases that there was no evidence showing service incurrence.  The RO noted that service treatment records, as well as VA treatment records showing current treatment for the Veteran's schizophrenia, had been reviewed; however, the Veteran had not furnished any additional evidence showing service incurrence of schizophrenia or incurrence within one year of discharge from service.  The RO then explained that new and material evidence must be presented to reopen the claim but the evidence submitted in connection with the then-current claim did not constitute such evidence because it essentially duplicated evidence which was previously considered.  

The Veteran received notification of the May 2000 rating decision and his appellate rights in June 2000, the Veteran did not appeal the decision.  Thus, the May 2000 RO rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The pertinent evidence of record at the time of the May 2000 rating decision included the Veteran's service treatment records (STRs); copies of the Veteran's service personnel records; VA hospitalization summaries from March 1984 to February 1986; the special neuropsychiatric examinations report dated in August 1985, May 1988, and September 1989; the special neuropsychological evaluation addendum report dated in January 1986; the September 1985 psychological evaluation medical record; the February 1986 Social Survey; the February 1986 pension examination report; the May 1985 VA Form 21-526; the May 1993 VA mental disorders examination report; VA treatment records dated from June 1999 to April 2000;and written statements from the Veteran and/or his attorney or former representative. 

The Board notes that there has been a voluminous amount of evidence associated with the claims folder since the May2000 denial of the claim.  This evidence includes duplicate copies of the special neuropsychiatric examination reports and addendum report mentioned above; VA psychiatric examination reports dated from September 2006 to June 2010, to include addendum and/or supplemental reports, treatment records from 1983 to 2010, to include some duplicative records; the private psychiatric evaluation report dated in November 2007; the April 2008 Travel Board hearing transcript; and additional written statements submitted by the Veteran and his attorney in support of the claim/appeal.
  
The Board has carefully reviewed the evidence associated with the claims folder since the May 2000 rating decision.  However, the evidence does not qualify as new and material evidence and is, therefore, insufficient to reopen the claim.  

Upon review of the evidence, the Board notes that none of the evidence indicates that there is a nexus relationship between the Veteran's paranoid schizophrenia and his period of active military service.  

The medical evidence of record merely shows that the Veteran continues to be diagnosed with, and receive treatment for, paranoid schizophrenia.  This is essentially duplicative of evidence previously considered by the RO in the May 2000 rating decision.

Additionally, although the evidence shows that the Veteran has asserted, at various times, that symptoms of schizophrenia first manifested in service or are otherwise related to his period of active service, similar statements were previously considered by the RO in prior rating decisions that are now final.  

Furthermore, the Board observes that the Veteran's attorney specifically asked that the Veteran's request to reopen his claim of service connection for schizophrenia be considered in light of the November 2007 psychiatric evaluation report provided by a private psychiatrist, Dr. E.O.  As noted by the Veteran's attorney in his May 2009 letter, Dr. E.O. concludes that the Veteran suffers from chronic PTSD post-Vietnam that probably contributed to his developing paranoid schizophrenia.  Dr. E.O. has the requisite medical expertise to render a competent medical opinion regarding the etiology of the Veteran's schizophrenia.  However, for reasons explained herein, service connection is not established for PTSD.  Thus, even if the opinion is presumed credible for the purpose of reopening the claim, service connection for the Veteran's schizophrenia, as secondary to PTSD, may not be established.  Dr. E.O. links the Veteran's schizophrenia to a non-service-connected disorder.    

Thus, in summary, much of the evidence associated with the claims folder since the May 2000 denial may be not be considered new because it is essentially duplicative of evidence considered by VA at the time of that decision.  Further, the "new" evidence is not also material because it does not relate to a previously unestablished fact necessary to substantiate the claim.  None of the newly submitted evidence links the Veteran's chronic schizophrenia to active military service or a service-connected disability.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In particular regard to the November 2007 psychiatric evaluation report, the Board observes that while the report may be new because it was not before VA at the time of the May 2000 rating decision, the report is not also material to the Veteran's claim because it does not relate to a previously unestablished fact necessary to substantiate the claim.  The psychiatric evaluation report merely links the Veteran's schizophrenia to a non-service-connected psychiatric disorder, PTSD.        

Accordingly, because the Board has determined that new and material evidence has not been presented, the Veteran's request to reopen the previously denied claim of entitlement to service connection for schizophrenia is denied.  

III.  Service connection

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked items of evidence not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Lay persons can also provide an eye-witness account of an individual's visible symptoms.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

	A.  PTSD

The Veteran seeks entitlement to service-connected compensation benefits for PTSD.  He asserts that he currently suffers from PTSD as a result of his combat service in the Republic of Vietnam or, in the alternative, as secondary to schizophrenia, which he also believes is service-connected.  

VA recently amended 38 C.F.R. § 3.304(f), the regulatory provision pertaining to service connection for PTSD.  

Under the former regulation, in order for service connection to be awarded for PTSD, the record must show: (1) a current medical diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) combat status or credible supporting evidence that the claimed in- service stressor actually occurred; and (3) medical evidence of a causal nexus between diagnosed PTSD and the claimed in- service stressor.  38 C.F.R. § 3.304(f) (in effect prior to July 13, 2010).

With regard to the second criterion, evidence of an in- service stressor event, the evidence necessary to establish that the claimed stressor actually occurred varies depending on whether it can be determined that the veteran "engaged in combat with the enemy." 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary.  38 C.F.R. § 3.304(f).

Where a determination is made that the veteran did not "engage in combat with the enemy," or the claimed stressor is not related to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  Doran v. Brown, 6 Vet. App. 283, 289 (1994); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must contain service records or other corroborative evidence that substantiates or verifies the veteran's testimony or statements as to the occurrence of the claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Effective July 13, 2010, VA amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The amended 38 C.F.R. 3.304(f) adds the following: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In the present case, review of the Veteran's DD Form 214 reveals that he served as a rifleman in the Marine Corps from April 1969 to September 1970 and, during that time, served in the Republic of Vietnam.  The Veteran had 10 months and 25 days of foreign service and is in receipt of the Vietnam Campaign Medal with device and the Vietnam Service Medal, among other awards.  While it is observed that the Veteran is not in receipt of any awards or decorations clearly indicative of combat service, the RO has conceded that the Veteran had combat service based on additional development accomplished pursuant to the Board's October 2008 remand.  Thus, the stressor is conceded and the second criterion necessary for an award of service connection for PTSD has been satisfied.    

Nonetheless, for reasons explained below, the preponderance of the evidence weighs against a finding that the Veteran currently suffers from PTSD.

The Board recognizes that a VA physician, Dr. V.D., wrote in a May 2005 VA treatment record that the Veteran reported having nightmares and flashbacks to the time when he was in service and in combat.  Consequently, Dr. V.D. concluded that the Veteran was more likely than not to have PTSD related to his time in service.  He added that the statement had been provided on the Veteran's request to help him with compensation and pension evaluation by VA.  See VA treatment note dated May 17, 2005; see also VA primary care clinic note dated June 13, 2006 (noting that Dr. V.D. offered referral to the mental health clinic for evaluation of the Veteran's paranoid schizophrenia; however, the Veteran declined).    

Also, it is noted that a private psychiatrist, Dr. E.O., evaluated the Veteran in November 2007 based on the referral of his attorney.  Dr. E.O. summarized the Veteran's military, personal, and psychiatric history and performed a mental status examination of the Veteran.  After interview and examination of the Veteran, Dr. E.O. noted that the Veteran suffered from paranoid schizophrenia and further concluded that the Veteran definitely suffered from PTSD as a result of his Vietnam service.  However, he added that it was difficult to evaluate the Veteran for PTSD because of the overlying paranoid schizophrenia, his delusional and bizarre thinking, and his suppression and repression of many of the experiences he had in Vietnam.  

However, the Board observes that VA treatment records pertaining to the Veteran's mental health treatment contain no findings or diagnoses of PTSD by a competent mental health professional.  In this regard, it is notable that VA treatment records indicate that Dr. V.D. is a physician in the primary care clinic, not a psychiatrist or a mental health professional, and has treated the Veteran for various physical disorders, not any mental disorders.  

The Board also notes that the Veteran has undergone multiple psychiatric examinations in connection with his claim.  Indeed, the Veteran underwent psychiatric evaluations in September 2006, March 2009, and April 2010.  After review of the claims folder and examination and interview of the Veteran, both the September 2006 examining psychologist (J.M., Psy.D.) and the March 2009 and April 2010 examining psychologist (J.E., Ph.D.) concluded that the Veteran did not have PTSD.  

In this regard, the Board notes that J.M., in the September 2006 PTSD examination report, considered the Veteran's psychiatric history as documented in the claims folder, which included past inpatient hospitalizations for chronic paranoid schizophrenia.  J.M. wrote that the Veteran presently exhibited chronic paranoid schizophrenia manifested by paranoia, idiosyncratic thought process, neologism, deviant verbalizations and responses, some peculiar associations, and bizarre delusions that are paranoid and persecutory.  J.M. further noted that the Veteran had a history of bizarre visual and auditory hallucinations and his schizophrenia had been ongoing for years, was daily, and was profound in nature.  After evaluation and interview of the Veteran, J.M. wrote that the Veteran did not meet the B criteria of PTSD and was psychotic.  He added that that the Veteran did not meet the C or D criteria of PTSD, although the estrangement, lack of interests, and hypervigilance would mimic a paranoid schizophrenia, because the severity of the Veteran's schizophrenia went far beyond that of the PTSD criteria.  

In rendering his opinion, J.M. further considered a May 2005 note from Dr. D., which read that the Veteran more likely than not had PTSD related to his combat service.  However, J.M. explained that Dr. D. did not indicate that he had reviewed the Veteran's claims file or specify how the Veteran meets the A, B, C, or D criteria for PTSD.  J.M. also commented that the note was vague pertaining to nightmares or flashbacks and was written at the request of the Veteran for compensation and pension purposes.  He further observed that the Veteran did not seek treatment for PTSD after he met with the doctor.  J.M. found this evidence suggestive that the Veteran did not have PTSD.  

J.M. further wrote that he believed that the Veteran was actively psychotic and that the terms that he used as nightmares and flashbacks were not related to PTSD flashbacks or nightmares.  He noted that the Veteran may certainly have psychotic nightmares and hallucinations that are of an entirely separate etiology than that of PTSD and are not related to military service.  The hallucinations, delusions, and nightmares of a psychotic nature were not related to military service and were post-military-related.  J.M. again stated that the Veteran exhibited schizophrenia and did not meet the criteria for PTSD at that time.  

Also, in a March 2007 opinion, J.M. found that the Veteran continued to suffer from schizophrenia.  He did not find that the Veteran met the criteria for PTSD.  

Similarly, in the March 2009 PTSD examination report, J. E. referenced the thorough and comprehensive summary of the prior records and treatment for the Veteran contained in the prior examination report and confirmed review of the claims folder, to include records since the 2006 examination.  J.E. also acknowledged the Veteran's combat service in Vietnam.   However, he ultimately found that the Veteran did not meet the criteria for PTSD.  He explained that, although the Veteran was confronted with events that involved threatened death or serious injury, or a threat to the physical integrity of self or others, he did not report intense fear, helplessness, or horror.  The Veteran also did not report persistently re-experiencing the events, avoiding stimuli associated with the events, or persistent symptoms of increased arousal and, thus, did not meet criteria B, C, D, E, or F for PTSD.  J.E. concluded that the mental and emotional problems exhibited by the Veteran were attributable to the diagnosis of chronic paranoid schizophrenia and the Veteran's limitations in functioning are based on this diagnosis, not PTSD.  

At the subsequent April 2010 PTSD examination, J.E. again found that the Veteran only suffered from chronic paranoid schizophrenia and did not meet the criteria for PTSD.  He based his opinion on interview and mental evaluation of the Veteran as well as review of the claims folder and consideration of his pre-military, military, and post-military history and mental health treatment.  He noted that the VA treatment records and compensation and pension examinations and opinions consistently diagnosed the Veteran with chronic paranoid schizophrenia.  Although J.E. considered the November 2007 report by Dr. O. diagnosing the Veteran with PTSD post-Vietnam on Axis I, along with paranoid schizophrenia, J.E. noted that Dr. O. admitted that it was difficult to evaluate the Veteran for PTSD because of the overlying paranoid schizophrenia.  J.E. found Dr. O.'s statement that the Veteran suffers from PTSD to be contradictory to his statement that the Veteran was difficult to evaluate for PTSD due to his schizophrenia.  He added that Dr. O. provided no examples of the specific criteria for DSM-IV criteria being met for PTSD and, thus, his diagnosis of PTSD was considered speculative.  See April 2010 VA PTSD examination report.    

Most recently, in the June 2010 addendum report, J.E. reiterated that the Veteran only suffered from paranoid schizophrenia, not another diagnosis.   

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in so doing, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful that it cannot make its own independent medical determinations, and that it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans, supra; see also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be accorded the various items of evidence in this case must be determined by the quality of the evidence, and not necessarily by its quantity or source.

In weighing the above medical opinion evidence, the Board finds the opinions provided by the VA PTSD examiners more persuasive than the ones provided by Dr. V.D. and Dr. E.O.  

As stated above, Dr. V.D. is a medical physician and is not shown to have any specialized expertise in the diagnosis and treatment of psychiatric disorders.  Consequently, his opinion that the Veteran more than likely suffers from PTSD related to service is afforded no probative value.  

With regard to the opinion provided by Dr. E.O., as discussed above, he does not provide a rationale for his opinion that the Veteran definitely has PTSD but admits that he had difficulty assessing the Veteran due to his overlying paranoid schizophrenia.  Due to his contradictory statements, his opinion is also afforded little probative value.  

On the other hand, the VA PTSD examiners, particularly J.E., provided a sound and thorough rationale based on review of the claims folder, to include the above opinions, and interview and evaluation of the Veteran.  They also have specialized training in the area of psychiatric disorders and are competent to render a psychiatric diagnosis.  Both VA PTSD examiners concluded that the Veteran did not suffer from PTSD.  The Board affords more probative value to their opinions than the opinions provided by Dr. V.D. and Dr. E.O. for reasons explained above.            

Although the Veteran has repeatedly asserted that he suffers from PTSD, he, as a lay person, is not competent to render a diagnosis of his claimed disorder in this particular case.  However, he is competent to report a contemporaneous medical diagnosis and, as noted above, Dr. E.O. diagnosed the Veteran with PTSD at the November 2007 private psychiatric evaluation.  Nonetheless, for reasons explained above, Dr. E.O.'s opinion is far outweighed by the opinions provided by the VA PTSD examiners.  

Thus, for the foregoing reasons, the Board concludes that, although the Veteran's combat service has been conceded, he is not entitled to service-connected compensation benefits for PTSD because he does not currently suffer from the disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for PTSD is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Acquired psychiatric disorder other than PTSD and schizophrenia

In light of the Clemons case, the Board has also considered whether the Veteran is entitled to service connection for an acquired psychiatric disorder other than PTSD and schizophrenia.  

Service connection may be granted for disability or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  As a general matter, service connection for a disability on the basis of the merits of such claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In the present case, the Board notes that the Veteran was noted to have been clinically diagnosed with depression disorder not otherwise specified (NOS) on Axis I in VA mental health outpatient treatment records dated from July 2007 to December 2008.

However, as noted above, the VA PTSD examining psychologists have found that the Veteran only suffers from paranoid schizophrenia.  In this regard, J.E. specifically addressed the diagnosis of depression NOS reflected in the Veteran's VA treatment records in the June 2010 addendum report, as requested by the Board in its April 2010 remand.  He wrote that, although an Axis I diagnosis of depression NOS was made by the House Officer in July 2007 and countersigned by Dr. F. and that diagnosis has continued through December 2008, review of the record does not indicate any depression in the mental status examination.  As a result, J.E. concluded that the symptoms of depression NOS were inextricably interwoven with the Veteran's chronic paranoid schizophrenia and was not a separate diagnosis.  J.E. reiterated that there was no other diagnosis aside from chronic paranoid schizophrenia applicable to the Veteran. 

In reviewing the record, it appears that J.E.'s conclusion that symptoms of depression were inextricably interwoven with the Veteran's chronic paranoid schizophrenia, and not a separate diagnosis, is consistent with earlier medical evidence of record.  For example, it is observed that a July 1991 VA hospital discharge summary includes an Axis I diagnosis of "history of chronic paranoid schizophrenia with fixed delusion and a depressive component."  

In weighing the above medical opinion evidence, the Board affords the opinion provided by J.E., which concludes that the Veteran does not suffer from any psychiatric disorder other than schizophrenia, to be of greater probative value than the VA treatment records reflecting an Axis I diagnosis of depression NOS.  He considered the diagnosis of depressive disorder NOS reflected in the VA treatment records and provided a sound rationale for his conclusion that the Veteran does not, in fact, suffer from the separate diagnosis.  Also, as stated above, he has the requisite expertise in the area of psychiatric disorders to render a competent psychiatric diagnosis and medical opinion.  Further, it appears that his opinion is consistent with earlier medical evidence included in the record.    

Moreover, to the extent that the record reflects that the Veteran has a history of alcohol and drug abuse and dependence, the Board notes that direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of the Veteran's own willful misconduct or, for claims filed after October 31, 1990, as in this case, the result of his abuse of alcohol or drugs.  38 C.F.R. § 3.301.  

Thus, for the foregoing reasons, the Board concludes that the Veteran is not entitled to service-connected compensation benefits for an acquired psychiatric disorder other than PTSD and schizophrenia because he is not currently diagnosed with another psychiatric disability.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  In the absence of evidence of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, because the preponderance of the evidence is against his claim, service connection for an acquired psychiatric disorder other than PTSD and schizophrenia is not warranted.

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).








[CONTINUED ON NEXT PAGE]





ORDER

New and material evidence has not been presented, and the request to reopen a claim of entitlement to service connection for schizophrenia is denied.  

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric disorder, other than PTSD and schizophrenia, is denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


